Citation Nr: 0518212	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residual 
strain, right anterior rotator cuff and acromioclavicular 
(AC) joint with loss of motion and arthritis, currently 
evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1974, and with the National Guard for various periods of time 
from approximately December 1978 to March 1992.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to an increased evaluation for 
right shoulder disability and entitlement to service 
connection for a left hip disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an August 2000 decision, the Board reopened and denied 
the veteran's claim for service connection for a left hip 
disability.  

3.  The evidence associated with the claims file subsequent 
to the August 2000 Board decision is new or so significant 
that it must be considered in order to decide fairly the 
merits of the claim for service connection for a left hip 
disability.  


CONCLUSIONS OF LAW

1.  The Board's August 2000 decision, reopening and denying 
the veteran's claim for service connection for a left hip 
disability, is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).

2.  The evidence associated with the appellant's claims file 
subsequent to the Board's August 2000 decision is new and 
material, and the appellant's claim for service connection 
for a left hip disability is reopened. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for a left hip disability.  Therefore, no further development 
is needed with respect to his application to reopen.

Analysis

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board notes that new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves an 
issue."  See Routen v. Brown, 10 Vet. App. 183, 186(1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

The August 2000 Board decision denying service connection for 
a left hip disability is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7104.  In order 
to reopen this claim, the appellant must present or secure 
new and material evidence with respect to the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence of record at the time of the August 2000 Board 
decision consisted of the veteran's service medical records, 
which were negative for pertinent findings; VA examination 
reports; and VA outpatient treatment reports.  

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for a left hip 
disability.  Evidence submitted subsequent to the August 2000 
Board decision is material within the meaning of 38 C.F.R. 
§ 3.156.  It is probative of the issue at hand, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 

Turning to the evidence submitted after the August 2000 Board 
decision, an April 2001 statement from a VA physician 
provides that the veteran injured his left hip during active 
duty, and as a result underwent a total hip arthroplasty in 
1995.  While this opinion fails to include any rationale or 
explanation, it nevertheless raises a reasonable possibility 
of substantiating the claim and is therefore material.  
Accordingly, the Board is required to reopen the previously 
denied claim for service connection for a left hip 
disability. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left hip disability is reopened; 
to this extent only, the appeal is granted.


REMAND

A preliminary review of the record shows that the VCAA 
requires additional development for the issues of entitlement 
to an increased evaluation for right shoulder disability, and 
entitlement to service connection for left hip fracture.  

Turning to the veteran's right shoulder claim, the most 
recent VA examination of the veteran's service-connected 
right shoulder disability was conducted in February 2002.  A 
July 2003 VA examination primarily addressed the veteran's 
left shoulder and did not result in sufficient evidence to 
rate the veteran's service-connected right shoulder 
disability.  The veteran has argued that his right shoulder 
disability has increased in severity since February 2002 and 
requires a current examination.  In light of these assertions 
of increased severity, the Board finds that another VA 
examination is required.  

During a March 2005 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his service-connected 
right shoulder disability had required treatment in 
Vancouver, Washington, about one year earlier.  The claims 
file does not appear to include the records of this 
treatment.  The Board finds that they are necessary for the 
proper adjudication of the veteran's appeal.  

The veteran's representative also argued during the hearing 
that the veteran's right shoulder disability warrants a 
separate evaluation for arthritis.  The RO should address the 
contention on remand.

Turning to the veteran's left hip claim, the veteran 
testified during the March 2005 hearing that he was treated 
at a hospital in Jacksonville, Florida, within a year or two 
of his 1974 separation from service.  He did not know whether 
any records were available from that hospital.  He also 
indicated that he had lost jobs during the period from 1973 
to 1980, due to his left hip disability.  The Board finds 
that corresponding medical and employment records would be 
pertinent to the veteran's claim, and should be obtained.  

A review of the claims file discloses that in April 1994, the 
veteran was filing a worker's compensation claim against 
Freightliner Corporation.  The Board notes that medical and 
employment records pertaining to this worker's compensation 
claim could be relevant to the veteran's service connection 
claim, and should be obtained.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
identify the private health care 
providers that treated his left hip 
disability in Jacksonville, Florida, 
within one or two years after his 1974 
separation; and treated his service-
connected right shoulder disability in 
Vancouver, Washington, a year or so 
before his March 2005 hearing.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
obtain records from each health care 
provider the veteran identifies, not 
already of record.

2.  The RO should ask the veteran to 
identify the employers whose jobs he lost 
due to his left hip fracture between 1973 
to 1980.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
obtain relevant employment records from 
each employer the veteran identifies, not 
already of record.

3.  After obtaining any necessary 
authorization, the RO should obtain 
medical and employment records from 
Freightliner Corporation that pertain to 
his April 1994 worker's compensation 
claim, not already of record.

4.  The RO should schedule the veteran 
for an examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected residual 
strain, right anterior rotator cuff and 
AC joint with loss of motion and 
arthritis.  All indicated tests should be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should assess the 
extent of functional and industrial 
impairment caused by the veteran's 
service-connected right shoulder 
disability.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the right 
shoulder during flare-ups or repeated 
use, and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine 
whether as a result of the right shoulder 
disability the veteran exhibits any 
weakened movement, excess fatigability or 
incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of the additional loss of range of 
motion due to any weakened movement, 
excess fatigability or incoordination.  A 
complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
the requested opinions without resort to 
pure speculation, he or she should so 
indicate.

5.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

6.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a left hip disability, and an 
increased evaluation for residual strain, 
right anterior rotator cuff and AC joint 
with loss of motion and arthritis.  The 
RO should address the veteran's 
contentions that his right shoulder 
disability warrants a separation 
evaluation for arthritis.  If either of 
the benefits sought on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


